DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 16, 2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al. (U.S. Patent No. 11/099,946 B1, hereinafter referred to as “Chopra”) in view of Mutalik et al. (U.S. Publication No. 2015/0142750 A1, hereinafter referred to as “Mutalik”).
Regarding claim 1, Chopra discloses a method, comprising: (process)(e.g., col 1 lines 50-55)
receiving, at a storage system, a request to restore a primary system to a backed-up state of the primary system that is associated with a particular point in time, (request to restore a system to a backed-up state that is associated with a particular point in time is received)(e.g., abstract, figures 2 and 6-8 and col 3 lines 37-46 and col 4 lines 35-45) wherein the backed-up state of the primary system corresponds to a particular backup snapshot, (backed-up state of the system corresponds to a particular backup snapshot – user specifies backup time)(e.g., col 4 lines 38-41) 

receiving an indication of a first set of changes that includes one or more changes to the primary system that have occurred since a last backup snapshot; (indication of a first set of changes that have occurred since a last backup snapshot is received)(e.g., figures 4 and 7 and col 3 lines 39-43 and col 5 lines 29-36)
determining a second set of changes that includes one or more changes between the particular backup snapshot and the last backup snapshot; (second set of changes are determined that include changes between the particular backup snapshot and the last backup snapshot)(e.g., col 3 lines 15-24 and col 6 lines 2-12)
determining, based in part on the indication of the first set of changes, which data associated with the second set of changes to provide to the primary system; and (based in part on the indication of the first set of changes, a determination is made regarding which of the second set of changes are to be provided to the primary system)(e.g., col 6 lines 2-12)
providing the determined data to the primary system. (the determined data is provided to the system for restore)(e.g., figures 2, 6, 8 and 9 and col 6 lines 2-12). 
Chopra discloses the amount of data corruption is determined for events considered for determining backup and restore (e.g., col 4 lines 38-41); however, Chopra does not appear to specifically disclose wherein the primary system is determined to be corrupted less than a threshold amount of corruption;
On the other hand, Mutalik, which also relates to backup (e.g., abstract), does disclose wherein the primary system is determined to be corrupted less than a threshold amount of corruption; (backup image can be corrupt due to an incomplete copy. Incomplete copies may not be restorable; therefore, the system being restored would need to be below a threshold of corruption in order for the restoration to be possible)(e.g., paragraph [0310]).
Chopra discloses a differential restore using block-based backups. E.g., title. In Chopra, “the changed blocks may be replaced (e.g., surgically replaced) with corresponding blocks in the retrieved backup data while other blocks, which have not changed since the backup time, remain unchanged.” E.g., col 6 lines 8-12. However, Chopra does not appear to specifically disclose that the primary system is determined to be corrupted less than a threshold amount of corruption. On the other hand, Mutalik does disclose that not all data can be restored and that corrupted data that relate to incomplete data may not be restorable. E.g., paragraph [0310]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the corruption checking of the primary system to determine whether it can be restored as disclosed in Mutalik to Chopra to enhance the manner in which backups are performed and guarantee that the data would be restorable.

Regarding claim 2, Chopra in view of Mutalik discloses the method of claim 1. Chopra further discloses wherein the primary system includes a change block tracker that maintains a map of the one or more changes to the primary system that have occurred since the last backup snapshot. (system includes a change block tracker that maintains a map of the changes since the last backup snapshot)(e.g., figures 3-4 and col 6 lines 30-40). 

Regarding claim 3, Chopra in view of Mutalik discloses the method of claim 2. Chopra further discloses wherein the map includes at least one of one or more data blocks that have changed, corresponding values associated with the one or more data blocks that have changed, and/or an associated time stamp. (system includes a change block tracker that maintains a map of the changes since the last backup snapshot)(e.g., figures 3-4 and col 6 lines 30-40 and col 7 lines 20-35).

Regarding claim 4, Chopra in view of Mutalik discloses the method of claim 2. Chopra further discloses wherein the map includes a sequence in which the one or more changes to the primary system that have occurred since the last backup snapshot were made. (bitmap or other structure stores sequence of the changes)(e.g., col 3 lines 5-15 and col 7 lines 15-23).

Regarding claim 13, Chopra discloses a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: (col 1 lines 52-53)
receiving, at a storage system, a request to restore a primary system to a backed-up state of the primary system that is associated with a particular point in time, (request to restore a system to a backed-up state that is associated with a particular point in time is received)(e.g., abstract, figures 2 and 6-8 and col 3 lines 37-46 and col 4 lines 35-45) wherein the backed-up state of the primary system corresponds to a particular backup snapshot, (backed-up state of the system corresponds to a particular backup snapshot – user specifies backup time)(e.g., col 4 lines 38-41) 
receiving an indication of a first set of changes that includes one or more changes to the primary system that have occurred since a last backup snapshot; (indication of a first set of changes that have occurred since a last backup snapshot is received)(e.g., figures 4 and 7 and col 3 lines 39-43 and col 5 lines 29-36)
determining a second set of changes that includes one or more changes between the particular backup snapshot and the last backup snapshot; (second set of changes are determined that include changes between the particular backup snapshot and the last backup snapshot)(e.g., col 3 lines 15-24 and col 6 lines 2-12)
determining, based in part on the indication of the first set of changes, which data associated with the second set of changes to provide to the primary system; and (based in part on the indication of the first set of changes, a determination is made regarding which of the second set of changes are to be provided to the primary system)(e.g., col 6 lines 2-12)
providing the determined data to the primary system. (the determined data is provided to the system for restore)(e.g., figures 2, 6, 8 and 9 and col 6 lines 2-12). 
Chopra discloses the amount of data corruption is determined for events considered for determining backup and restore (e.g., col 4 lines 38-41); however, Chopra does not appear to specifically disclose wherein the primary system is determined to be corrupted less than a threshold amount of corruption;
On the other hand, Mutalik, which also relates to backup (e.g., abstract), does disclose wherein the primary system is determined to be corrupted less than a threshold amount of corruption; (backup image can be corrupt due to an incomplete copy. Incomplete copies may not be restorable; therefore, the system being restored would need to be below a threshold of corruption in order for the restoration to be possible)(e.g., paragraph [0310]).
It would have been obvious to combine Mutalik with Chopra for the same reasons as set forth in claim 1, above. 

Regarding claim 20, Chopra discloses a system, comprising: a processor configured to: (e.g., col 1 lines 50-55)
receive, at a storage system, a request to restore a primary system to a backed-up state of the primary system that associated with a particular point in time, (request to restore a system to a backed-up state that is associated with a particular point in time is received)(e.g., abstract, figures 2 and 6-8 and col 3 lines 37-46 and col 4 lines 35-45) wherein the backed-up state of the primary system corresponds to a particular backup snapshot, (backed-up state of the system corresponds to a particular backup snapshot – user specifies backup time)(e.g., col 4 lines 38-41) 
receive an indication of a first set of changes that includes one or more changes to the primary system that have occurred since a last backup snapshot; (indication of a first set of changes that have occurred since a last backup snapshot is received)(e.g., figures 4 and 7 and col 3 lines 39-43 and col 5 lines 29-36)
determine a second set of changes that includes one or more changes between the particular backup snapshot and the last backup snapshot; (second set of changes are determined that include changes between the particular backup snapshot and the last backup snapshot)(e.g., col 3 lines 15-24 and col 6 lines 2-12)
determine, based in part on the indication of the first set of changes, which data associated with the second set of changes to provide to the primary system; and (based in part on the indication of the first set of changes, a determination is made regarding which of the second set of changes are to be provided to the primary system)(e.g., col 6 lines 2-12)
provide the determined data to the primary system; and (the determined data is provided to the system for restore)(e.g., figures 2, 6, 8 and 9 and col 6 lines 2-12)
a memory coupled to the processor and configured to provide the processor with instructions. (e.g., col 1 lines 50-55). 
Chopra discloses the amount of data corruption is determined for events considered for determining backup and restore (e.g., col 4 lines 38-41); however, Chopra does not appear to specifically disclose wherein the primary system is determined to be corrupted less than a threshold amount of corruption;
On the other hand, Mutalik, which also relates to backup (e.g., abstract), does disclose wherein the primary system is determined to be corrupted less than a threshold amount of corruption; (backup image can be corrupt due to an incomplete copy. Incomplete copies may not be restorable; therefore, the system being restored would need to be below a threshold of corruption in order for the restoration to be possible)(e.g., paragraph [0310]).
It would have been obvious to combine Mutalik with Chopra for the same reasons as set forth in claim 1, above. 

Claim(s) 1-4, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chopra in view of Mutalik and in further view of Cisler et al. (U.S. Publication No. 2008/0059894 A1, hereinafter referred to as “Cisler”).
Regarding claim 5, Chopra in view of Mutalik discloses the method of claim 1. However, neither reference appears to specifically disclose wherein determining, based in part on the indication of the first set of changes, which data associated with the second set of changes to provide to the primary system includes determining whether is a conflict between the first set of changes and the second set of changes.
On the other hand, Cisler, which also relates to data backup and recovery (abstract) does disclose wherein determining, based in part on the indication of the first set of changes, which data associated with the second set of changes to provide to the primary system includes determining whether is a conflict between the first set of changes and the second set of changes. (conflicts are determined and backup conflict resolution is performed)(e.g., abstract and paragraphs [0029], [0042] and [0049]-[0050]).
It would have been obvious to combine Mutalik with Chopra for the reasons set forth in claim 1, above. However, neither reference appears to specifically disclose determining whether a conflict exists between the changes. However, it is known in the art of data backup and restoration that conflicts can occur. Cisler provides an example and also discloses a manner for conflicts to be resolved when a conflict exists. This provides an effective manner to ensure data exists and updates can properly be made when restoration is requested. Therefore, it would have been obvious to combine the conflict detection and resolution as disclosed in Cisler to the Chopra-Mutalik combination to provide an enhanced manner to ensure data can be properly updated and also provide the user with options to remedy the conflict that is detected.

Regarding claim 6, Chopra in view of Mutalik and in further view of Cisler discloses the method of claim 5. Cisler further discloses further comprising resolving the conflict between the first set of changes and the second set of changes in response to determining that the conflict between the first set of changes and the second set of changes exists. (conflicts are determined and backup conflict resolution is performed)(e.g., abstract and paragraphs [0053] and [0071]).

Regarding claim 7, Chopra in view of Mutalik and in further view of Cisler discloses the method of claim 6. Cisler further discloses wherein resolving the conflict between the first set of changes and the second set of changes includes determining an earlier value between a first conflicting value included first set of changes and a second conflicting value included in the second set of changes. (earlier value is determined)(e.g., paragraphs [0021]-[0024]).

Regarding claim 8, Chopra in view of Mutalik and in further view of Cisler discloses the method of claim 7. Cisler further discloses wherein providing the determined data to the primary system includes providing data associated with the determined earlier value to the primary system. (earlier value is provided to the system)(e.g., paragraphs [0024], [0042] and [0048]).

Regarding claim 9, Chopra in view of Mutalik and in further view of Cisler discloses the method of claim 5. Cisler further discloses wherein determining, based in part on the indication of the first set of changes, which data associated with the second set of changes to provide to the primary system includes determining whether is a conflict within the second set of changes. (e.g., paragraphs [0051]-[0053] and [0068]).

Regarding claim 10, Chopra in view of Mutalik and in further view of Cisler discloses the method of claim 9. Cisler further discloses further comprising resolving the conflict within the second set of changes in response to determining that the conflict within the second set of changes exists. (e.g., paragraphs [0051]-[0053], [0068] and [0071]).

Regarding claim 11, Chopra in view of Mutalik and in further view of Cisler discloses the method of claim 10. Cisler further discloses wherein resolving the conflict within the second set of changes includes determining an earlier value between a first conflicting value included in the second set of changes and a second conflicting value included in the second set of changes. (earlier value is determined between the changes to determine resolution)(e.g., paragraphs [0021], [0022] and [0024])

Regarding claim 12, Chopra in view of Mutalik and in further view of Cisler discloses the method of claim 11. Cisler further discloses wherein providing the determined data to the primary system includes providing data associated with the determined earlier value to the primary system. (e.g., paragraphs [0021], [0022] and [0024])

Claims 14-16 have substantially similar limitations as stated in claims 5-7, respectively; therefore, they are rejected under the same subject matter.

Regarding claim 17, Chopra in view of Mutalik discloses the computer program product of claim 13. However, neither reference appears to specifically disclose wherein determining, based in part on the indication of the first set of changes, which data associated with the second set of changes to provide to the primary system includes determining whether is a conflict within the second set of changes.
On the other hand, Cisler, which also relates to data backup and recovery (abstract) does disclose wherein determining, based in part on the indication of the first set of changes, which data associated with the second set of changes to provide to the primary system includes determining whether is a conflict within the second set of changes. (e.g., paragraphs [0051]-[0053] and [0068]).

Regarding claim 18, Chopra in view of Mutalik and in further view of Cisler discloses the computer program product of claim 17. Cisler further discloses further comprising computer instructions for resolving the conflict within the second set of changes in response to determining that the conflict within the second set of changes exists. (e.g., paragraphs [0051]-[0053], [0068] and [0071]).

Regarding claim 19, Chopra in view of Mutalik and in further view of Cisler discloses the computer program product of claim 18. Cisler further discloses wherein resolving the conflict within the second set of changes includes determining an earlier value between a first conflicting value included in the second set of changes and a second conflicting value included in the second set of changes. (earlier value is determined between the changes to determine resolution)(e.g., paragraphs [0021], [0022] and [0024])

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165